HonorableRalph Logan
CountyAttorney
Ton Oreen County
San Angelo,Texan

Dear Sir:                               OpinionNo. O-3446
                                        Re: Qual.iflcatlonr
                                                          of perronm
                                            entitledto vote for
                                            county schooltrusteea.

          We receivedyour letter dated April 23, 1941, requestingour opin-
ion on the followingquestion:

        Are the qualifiedvoters of the San Angelo Independent
    SchoolDistrictproper electorsto vote for a member of the
    CountyBoard electedfrom PrecinctOne a? Tom Green County?

          We appreciateyour opinionand analysisof the questioninvolved
which you submittedwith your request.

          You state in your letterthat the City of San Angelo lien wholly
within PrecinctOne.

         Article2676, Vernon'sAnnotatedCivil Statutes,reads, in part,
a* follows:

         "The generalmanagementand controlof the public free
    schoolsand high schoolsin each county,unless otherwisepro-
    vided by law shallbe vested in five (5) county echo01trustees
    electedfrom the county,one of whom shallbe electedfrom the
    countyat large by the qualifiedvoters of the cormton and con-
    solidatedindependentschooldistrictsof the county,and one
    from each Commissioners'Precinctby the qual.iffed voters of
    Commissioners' Precinct,who shall hold offfce for a term of
    two years. . -" (Underscoring ours)

          We held in our opinionNo. O-3235 "that all qualifiedvoters of the
Commissioners' Precinctsof the countymay vote for the countyschooltrustee
from their respectiveprecinctswithoutreferenceto whether such votersre-
side in commonor independentschooldistrictsof whatsoevernature." We wish
to point out, however,that this rule is not applicableto the trueteewho
is electedby the countyat large.
HonorableRalph Logan,Page 2 (0-3446)



         You are advisedthat all of the qualifiedvoters of Commissioners~
PrecinctEo. One, which includesthe San Angelo IndependentSchoolDistrict,
are proper electorsto vote for a member of the County SchoolBoard elected
from PrecinctOne of Tom Green County.

         We enclosecopieeof our opinionsHoe. O-3235 and 0-2066wherein
the questionla more fully diecursed.

                                              Yourn very truly

APPROVEDMAY 7, 1941                      ATiXBEEYGEEEBALOFTEEAS

/6/ Grover Seller-8
                                         By /6/ Lee Shoptaw
FIRST ASSISTAET                                 Lee Shoptaw
All'OBEEYGElVEBAL                                   ABBistsnt


LS:lh:lm

2 enc.
                                        APPROVED
                                        OPIEIOE
                                       COMMITTEE
                                       BY /e/ BWB
                                         CHAlRMAa